UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended December 31, 2012. [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 000-03718 PARK CITY GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) ain Street, Suite 2370, Salt Lake City, UT 84111 (Address of principal executive offices) (435) 645-2000 (Registrant's telephone number) Indicate by check market whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by checkmark if whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.Common Stock, $0.01 par value:12,515,776 shares as of February1, 2013. Table of Contents PARK CITY GROUP, INC. TABLE OF CONTENTS Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets as of December 31, 2012 (Unaudited) andJune 30, 2012 1 Consolidated Condensed Statements of Operations for the Three and Six Months Ended December 31, 2012 and 2011 (Unaudited) 2 Consolidated Condensed Statements of Cash Flows for the Six Months Ended December 31, 2012 and 2011 (Unaudited) 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 5. Other Information 21 Item 6. Exhibits 21 Exhibit 31 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Signatures -i- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Balance Sheets December 31, June 30, Assets (unaudited) Current assets: Cash $ $ Receivables, net of allowance of $140,624 and $220,000 at December 31, 2012 andJune 30, 2012, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits and other assets Customer relationships Goodwill Capitalized software costs, net Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Capital lease obligations Lines of credit Notes payable Total current liabilities Long-term liabilities: Notes payable, less current portion Other long-term liabilities - Total liabilities Commitments and contingencies - - Stockholders' equity: Series A Convertible Preferred Stock, $0.01 par value, 30,000,000 shares authorized; 657,481 and 685,671 shares issued and outstanding at December 31, 2012 and June 30, 2012, respectively Series B Convertible Preferred Stock, $0.01 par value, 30,000,000 shares authorized; 411,927 shares issued and outstanding at December 31, 2012 and June 30, 2012, respectively Common Stock, $0.01 par value, 50,000,000 shares authorized; 12,468,154 and 12,087,431 shares issued and outstanding at December 31, 2012 and June 30, 2012, respectively Additional paid-in capital Accumulated deficit Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated condensed financial statements. -1- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Statements of Operations (unaudited) Three Months Ended Six Months Ended December 31, December 31, Revenues: Subscription $ Other Revenue Total revenues 2,567,122 Operating expenses: Cost of services and product support Sales and marketing General and administrative Depreciation and amortization Total operating expenses Income (loss) from operations Other income (expense): Interest expense Income (loss) before income taxes (Provision) benefit for income taxes: - Net income (loss) Dividends on preferred stock Net income (loss) applicable to common shareholders $ Weighted average shares, basic and diluted Basic and diluted loss per share $ ) See accompanying notes to consolidated condensed financial statements. -2- Table of Contents PARK CITY GROUP, INC. Consolidated Condensed Statements of Cash Flows (Unaudited) For the Six Months Ended December 31, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided byoperating activities: Depreciation and amortization Bad debt expense - Stock compensation expense (Increase) decreasein: Receivables ) Prepaids and other assets ) (Decrease) increase in: Accounts payable ) Accrued liabilities Deferred revenue ) ) Net cash provided by operating activities Cash Flows From Investing Activities: Purchase of property and equipment ) ) Net cash used ininvesting activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of notes Proceeds from exercise of options and warrants - Dividends paid ) ) Payments on notes payable and capital leases ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $
